Citation Nr: 0405694	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  98-13 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to increased evaluation for service-connected 
residuals of acid burns, left foot, currently evaluated as 10 
percent disabling.

4.  Entitlement to a compensable rating for residuals of acid 
burns on both legs and right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel


INTRODUCTION

The veteran had active service from June 1960 to June 1964.

This appeal arises from a March 1998 rating decision by the 
New Orleans, Louisiana Regional Office (RO) of the Department 
of Veterans' Affairs which denied entitlement to service 
connection for hearing loss and residuals of acid burns on 
the veteran's legs and feet.  In addition, this appeal arises 
from a December 2002 rating decision which denied entitlement 
to service connection for tinnitus. 


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100).  The new law includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits as well as 
an enhanced duty to assist the veteran in obtaining such 
evidence.  

A review of the claims file reveals that the veteran received 
notice of the VCAA with respect to his claims for entitlement 
to service connection for tinnitus and an increased rating 
for a foot condition.  However, it does not appear that the 
veteran received such notice with respect to his claim for 
entitlement to service connection for hearing loss and an 
increased rating for residuals of acid burns to the legs. 

In addition, the RO readjudicated the veteran's claim for 
entitlement to service connection for tinnitus and denied the 
claim in a December 2002 rating action.  In September 2003, 
the RO received a notice of disagreement with the denial of 
service connection for tinnitus.  However, the RO has not 
issued a statement of the case as to the denial of service 
connection for tinnitus, and an appeal has not been perfected 
as to this issue.  The United States Court of Appeals for 
Veterans Claims (Court) has held that where a notice of 
disagreement has been filed with regard to an issue, and a 
statement of the case has not been issued, the appropriate 
Board action is to remand the issue to the RO for issuance of 
a statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Furthermore, in a September 2003 hearing before a Member of 
the Board of Veterans' Appeals, the veteran testified that he 
was treated for hearing loss by Dr. Robert Bruce at the East 
Junction General Hospital in Metairie, Louisiana.  However, 
records of this treatment do not appear in the veteran's 
claims file.

Finally, in a June 24, 2002 rating exam, a VA examiner noted 
that the veteran has been supported by disability income 
since December 1995.  However, the claims file does not 
contain medical records from the Social Security 
Administration.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  The 
RO should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

2.  The RO should issue the veteran and 
his representative a statement of the 
case with regard to the issue of 
entitlement to service connection for 
tinnitus.  The veteran should be 
informed of his appeal rights and of 
the actions necessary to perfect an 
appeal on that issue.

3.  The RO should contact the veteran 
to determine when he was treated by Dr. 
Bruce.  The RO should request that the 
veteran complete a form authorizing VA 
to obtain records from Dr. Bruce.  
Thereafter, the RO should contact Dr. 
Bruce at the East Junction General 
Hospital in Metairie, Louisiana and 
obtain medical treatments records 
concerning the veteran during the 
treatment periods.

4.  The RO should contact the Social 
Security Administration and request 
that agency to provide copies of any 
decisions granting the veteran 
disability benefits as well as any 
medical records utilized in arriving at 
their decision.

5.  Thereafter, the RO should make 
arrangements to have the veteran 
undergo a special audiometric 
examination in order to ascertain the 
nature of any hearing loss present and 
its etiology.  The claims folder must 
be made available to the examiner, who 
after thoroughly reviewing the record, 
should render an opinion as to whether 
it is at least as likely as not that 
the veteran currently has hearing loss 
as a result of exposure to excessive 
noise during service as opposed to any 
noise exposure that took place after 
service.  

6.  Thereafter, the RO should 
adjudicate the veteran's claims.  If 
the decision remains adverse to the 
veteran, both he and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate period of time in which to 
respond thereto.  The case should then 
be returned to the Board for further 
appellate consideration, if otherwise 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



